Judgment, Supreme Court, New York County, entered on December 12, 1974, which, inter alia, directed payment of $150 per week for child support, unanimously modified, on the facts and in the exercise of discretion, to the extent of reducing the award of child support to $125 per week and otherwise affirmed, without costs and without disbursements. We conclude that, on the basis of this record, the amount awarded for child support was excessive to the extent indicated. Concur—Kupferman, J. P., Murphy, Lupiano, Birns and Lane, JJ.